        Case 6:20-cv-01179-JWB Document 14 Filed 11/10/20 Page 1 of 14




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS

DJUAN PRESTON WILLIAMS,                        )
                                               )
                    Plaintiff,                 )
                                               )
v.                                             )      Case No. 20-1179-JWB-GEB
                                               )
KIOWA COUNTY, OKLAHOMA,                        )
COURTHOUSE OFFICIALS, et al.                   )
                                               )
                    Defendants.                )
                                               )

                                 ORDER
                                   and
                       REPORT AND RECOMMENDATION

      This matter is before the Court on Plaintiff’s Motion to Proceed without Prepayment

of Fees (ECF No. 3, sealed) and his Motion to Appoint Counsel (ECF No. 4). For the

reasons set forth below, the undersigned Magistrate Judge DENIES the Motion to Appoint

Counsel and recommends the motion to proceed in forma pauperis (ECF No. 3) be

DENIED and this case be dismissed.

I.    Background

          A. Underlying Oklahoma Actions

      Plaintiff Djuan Preston Williams brings this case in the District of Kansas against

certain Oklahoma officials and individuals, stemming from earlier cases in that state. In

2016, Plaintiff pled guilty to one count of felony distribution of a controlled dangerous

substance in the District Court of the Third Judicial District of the State of Oklahoma

Sitting in and for Kiowa County, Case No. CF-2015-106. On July 12, 2016 he was
        Case 6:20-cv-01179-JWB Document 14 Filed 11/10/20 Page 2 of 14




sentenced to a term of 10 years, all suspended but 310 days, with credit for time served in

the Kiowa County Jail.

       Plaintiff later filed suit in the United States District Court for the Western District

of Oklahoma, Case No. CIV-18-139, against the State of Oklahoma; Kiowa County,

Oklahoma officials; and others for claims related to his arrest, prosecution, and

incarceration in Kiowa County. Following the dismissal of all claims, the case was

appealed to the Tenth Circuit Court of Appeals, Case No. 20-6059. Plaintiff’s Motions for

Leave to Proceed in forma pauperis were granted in W.D. Oklahoma and the Tenth Circuit.

       The following chart illustrates the named Defendants, relief sought, and the status

of Plaintiff’s Oklahoma federal case:

Case No.      Defendants                Claims/Relief Sought           Status of Case

 CIV-18-139    State of Oklahoma;        Conspiracy,                   Case dismissed.
               Kiowa County              false arrest,                 All defendants’ motions to
               Courthouse Officials      malicious prosecution,        dismiss granted.
               Norm Russell (Judge),     intentional infliction of
               Rick Marsh,               emotional distress,           Case currently on appeal
               & Chris Sanders;          racial                        to the 10th Circuit Court of
               Kiowa County              profiling/discrimination,     Appeals (20-6059).
               Sheriffs Officials        ineffective assistance of
               Bill Lancaster,           counsel,
               Brynn Barnett,            and other claims.
               Derek Earls, &
               Misty Norris;             Sought exoneration for
               Oklahoma Indigent         conviction in CF-2015-
               Defense System            106, compensatory
               Personnel                 damages (reimbursement
               Jim Hines,                of jail fees), and punitive
               Jeffrey Wolfenbarger,     damages in the amount of
               Terry Tyler;              $3,000,000.
               Goza, Chatman &
               Washington Attorney,
               Grant Shepard;



                                                2
        Case 6:20-cv-01179-JWB Document 14 Filed 11/10/20 Page 3 of 14




               Hobart Police
               Department Officer
               Willie Shaw;
               City of Hobart,
               Oklahoma;
               Kiowa County,
               Oklahoma; &
               Oklahoma State
               Bureau of
               Investigation


       B.     Current case in the District of Kansas

       In the instant action, in addition to suing the Kiowa County, Oklahoma Courthouse

Officials and the State of Oklahoma, who were Defendants in the W.D. Oklahoma case,

Plaintiff also sues their counsel in the Oklahoma federal cases, as illustrated here:

Current Defendant                          Clients in W.D. Oklahoma Case
                                           and Tenth Circuit Appeal
 Stephanie E. Lawson                     Norm Russell, Rick March, & the State of Oklahoma
 Justin Ashlock                          Cris Sanders, Brynn Barnett, & Derek Earls
 Kari Y. Hawkins                         Jim Hines & Terry Tyler
 Kenny Goza                              Grant Sheperd
 Timothy J. Prentice                     Willie Shaw & the City of Hobart, Oklahoma
 Jon M. Wiliford                         Oklahoma State Bureau of Investigation

       In his Statement of Claim, Plaintiff alleges he is entitled to “all relief…for retaliation

per CIV Docket for Case No. 5:18-cv-00139 SLP filed 08/22/18, #15 pg. 4 of 7 [his

Additional Response of Plaintiff’s Motion Opposing Defendants Motion for Dismissal and

Brief in Support], and Motion to Revoke [Suspended Sentence] filed 09/13/18 in CF-2015-

106…” (ECF 1 at p. 3). He seeks “all relief” set out in his supporting documents and

“immediate exoneration and expungement of Plaintiff’s record” (ECF 1 at p. 4). Plaintiff

seeks $78,010,500 “total damages for cases referenced in documents submitted,” including

“$250,000 immediate access for hardship purposes for relocation of Plaintiff…” (ECF 1 at

                                               3
        Case 6:20-cv-01179-JWB Document 14 Filed 11/10/20 Page 4 of 14




p. 4). In short, Plaintiff primarily seeks to relitigate his criminal prosecution in the Kiowa

County, Oklahoma case and his ensuing suit in W.D. Oklahoma, all while pursuing his

appeal in the Tenth Circuit.

       C. Other Claims Cited by Plaintiff

       In addition to the above cases, in the Exhibits in Support of Complaint, Plaintiff

references additional cases and claims, but sets forth no allegations regarding how these

cases or claims are related to the Defendants in this case. For example, Plaintiff refers to a

W.D. Oklahoma case in which he sued the HR Director of his former employer and the

Union President, in their individual and official capacities for workplace discrimination.1

That case was tried to a jury and appealed. Judgment was entered in favor of the defendants

and the judgment was affirmed. Most notable to this case is that following the appeal,

Plaintiff filed a motion in W. D. Oklahoma seeking relief related to Case No. 18-139, but

his motion was denied.2 Defendant’s Motions for Leave to Proceed in forma pauperis were

granted in both the underlying case and appeal.

       In addition to the above claim, Plaintiff identifies yet another EEOC claim in his

supporting papers.3 Plaintiff does not identify the employer involved in this claim, nor

address whether a Right to Sue letter has yet been issued.




1
  Williams v SFK Sealing Solutions of Hobart, Inc., et al., Case No. CIV-16-112 (EEOC Charge
Nos. 564-2015-01043 and 846-2015-27699).
2
  Id. at ECF 106.
3
  Oklahoma Employment Security Commission, Claim Identification Number – 216771404,
Internal Ticket Number – INT002414297; EEOC Inquiry Number – 563-2020-02154; EEOC
Number – 564-2020-00558.
                                              4
        Case 6:20-cv-01179-JWB Document 14 Filed 11/10/20 Page 5 of 14




       On January 2, 2020 Plaintiff filed another civil case in W.D. Oklahoma. He sued

Great Plains Food Company Inc. and Sunny’s Deli #3, making racial discrimination and

other employment claims.4 Plaintiff again filed a Motion for Leave to Proceed in forma

pauperis, which was granted. Following an Order to Show Cause for failure to serve the

defendants therein, the action was dismissed without prejudice and Judgment of Dismissal

was entered on May 19, 2020.5

       D.     Related Case in District of Kansas

       In addition to his litigation in Oklahoma, and the filing of the instant action, Plaintiff

filed a related case, No. 20-cv-1224-JWB-GEB on August 16, 2020. In that case, Plaintiff

sues the State of Oklahoma; Oklahoma Employment Security Commission; Ronald

Masson, Account Executive Prime Media Production; Bill Wieland, General Manager

Sonic Drive-in; Amy Flores; Galen H. Pelton, Kay Richards, Kiowa County, Oklahoma

Court Clerk; Martin Long; and Grant County, Kansas alleging “[f]rom 05/21/2020 to

present date Defendant(s) engaged in unethical corrupt behavior to disrupt the lives and

livelihood of the Plaintiffs,6 w/Employment Discrimination, Religious Discrimination,

Title VII of Civil Rights of 1964, including violation of the Fair Credit Reporting Act”

(ECF 1 at p. 4). Based upon the documents attached to the Complaint, this case is related




4
  Williams v. Great Plains Food Company Inc., et al., Case No. 20-cv-00002 (EEOC Inquiry No.
564-2019-01492).
5
  Id. at ECF 8.
6
  The caption of the Civil Complaint names two Plaintiffs, Djuan Preston Williams and Tonia
Rene Aguirre, however, Ms. Aguirre was not added as a Plaintiff to the action as she did not sign
the Civil Complaint.
                                                5
         Case 6:20-cv-01179-JWB Document 14 Filed 11/10/20 Page 6 of 14




to two August 2020 criminal trespass warning notices in Ulysses, Kansas7; another criminal

action involving Plaintiff in Okmulgee, Oklahoma8; the divorce of Ms. Aguirre pending in

Grant County, Kansas9, and again W.D. Oklahoma, Case No. 18-139.10 In the related case,

Plaintiff also seeks leave to file without prepayment of the filing fee, among other forms

of relief.

II.     Recommendation of Denial of In Forma Pauperis Status

        Proceeding in forma pauperis in a civil case is a privilege, not a right.11 Pursuant to

28 U.S.C. § 1915, a federal court may authorize the commencement, prosecution, or

defense of any suit, action, or proceeding without the prepayment of fees by a person who

lacks financial means.12 In civil cases for damages, “courts should grant the privilege

‘sparingly,’”13 but when considering such an application, the court must neither act

arbitrarily nor deny the application on erroneous grounds.14 The court, typically, compares

an applicant’s monthly income to his or her monthly expenses to determine whether the




7
  Williams v. Oklahoma, et al., Case No. 20-cv-1224-JWB-GEB, ECF 1-1 at p. 3-4, (filed Aug.
16, 2020).
8
  Oklahoma v. Williams, Case No. CF-1999-11A, Okmulgee County, Oklahoma. See Williams v.
Oklahoma, No. 20-1224-JWB-GEB, ECF No. 1-1 at p. 5.
9
  Williams v. Oklahoma, et al., Case No. 20-cv-1224-JWB-GEB, ECF 1-1 at p. 13-21.
10
   Id. ECF No. 1-1 at p. 6-12.
11
   Baldwin v. City of Osawatomie, Kan., No. 07-1097-WEB, 2007 WL 1652145, at *1 (D. Kan.
June 7, 2007) (emphasis added) (citing White v. Colorado, 157 F.3d 1226, 1233 (10th Cir.1998).
12
   Id. (citing 28 U.S.C. § 1915(a)(1)).
13
   Patillo v. N. Am. Van Lines, Inc., No. 02-2162, 2002 WL 1162684, at *1 (D. Kan. Apr. 15, 2002)
(citing Buggs v. Riverside Hosp., No. 97–1088–WEB, 1997 WL 321289, at *8 (D. Kan. Apr. 9,
1997)).
14
   Baldwin, 2007 WL 1652145, at *1 (citing Buggs, 1997 WL 321289, at *1.
                                               6
        Case 6:20-cv-01179-JWB Document 14 Filed 11/10/20 Page 7 of 14




applicant lacks the financial ability to pay.15 But the decision whether to grant or deny in

forma pauperis status under § 1915 lies within the sound discretion of the court.16

       Plaintiff’s financial affidavit indicates he is currently employed, and his take home

pay exceeds his household expenses by one-third. He has previously been granted the

ability to proceed without payment of the filing fee in three cases in W.D. Oklahoma and

two appeals in the Tenth Circuit (supra, Section I).

       Although he has been previously granted the privilege of filing without payment of

fees, that does not permit him to engage in repetitive, meritless litigation. 17 Plaintiff was

not victorious in any of the three cases he filed in W.D. Oklahoma. He lost on one appeal

before the Tenth Circuit and the other case is still pending. Here, it appears Plaintiff wishes

to relitigate many of the issues previously brought in those cases (supra, Section I). These

filings “compromise the interests of justice when the court is forced to devote its limited

resources to the processing of repetitious and frivolous requests.”18




15
   See Patillo, 2002 WL 1162684, at *1 (comparing the plaintiffs’ monthly household income to
their monthly expenses) (citing Buggs, 1997 WL 321289, at *8).
16
   Baldwin, 2007 WL 1652145, at *1; see Lister v. Dep't of Treasury, 408 F.3d 1309, 1312 (10th
Cir. 2005).
17
   See Perry v. Pringle, No. 13-1436-MLB-KMH, 2014 WL 129391, at *3 (D. Kan. Jan. 14, 2014)
(U.S. Magistrate Judge recommended denial of plaintiff’s in forma pauperis request, which was
adopted by the District Judge) (citing Webb v. Vratil, 12–2588–EFM, Doc. 8, at 2 (citing
McWilliams v. State of Colo., 121 F.2d 573, 574 (10th Cir.1997)).
18
   Perry, 2014 WL 129391, at *3 (citing Blaylock v. Tinner, 2013 WL 1491207, at *4 (D. Kan.
April 11, 2013) (citing Sieverding v. Colorado Bar Ass'n., 469 F.3d 1340, 1343 (10th Cir.2006)
(internal citations omitted)).
                                              7
         Case 6:20-cv-01179-JWB Document 14 Filed 11/10/20 Page 8 of 14




       However, the magistrate judge does not have the authority under 28 U.S.C. § 636

to deny Plaintiff’s motion to proceed without payment of fees.19 Thus, the undersigned

magistrate judge RECOMMENDS the motion to proceed without prepayment of fees

(ECF No. 3, sealed) be denied, pending review of the recommendation of dismissal herein.

III.   Recommendation of Dismissal

       A.        Legal Standards

       When reviewing an in forma pauperis application under 28 U.S.C. § 1915, dismissal

of the case is required if the court determines the action 1) is frivolous or malicious, 2) fails

to state a claim upon which relief may be granted, or 3) seeks relief from a defendant who

is immune from suit.20 The purpose of § 1915(e) is “the prevention of abusive or capricious

litigation.”21

       This Court reviews the sufficiency of Plaintiff’s Complaint under the same

standards as those used when considering a motion to dismiss under Fed. R. Civ. P.

12(b)(6).22 Plaintiff “must allege sufficient facts to state a claim which is plausible—rather

than merely conceivable—on its face.”23 “Factual allegations in a complaint must be

enough to raise a right to relief above the speculative level.”24



19
   See Lister, 408 F.3d at 1312 (finding the denial of plaintiff's motion to proceed in forma pauperis
is a dispositive matter and the magistrate judge should issue a report and recommendation for de
novo review by the district judge).
20
   28 U.S.C. § 1915(e)(2)(B)(i)–(iii).
21
   Harris v. Campell, 804 F. Supp. 153, 155 (D. Kan. 1992) (internal citation omitted)
(discussing similar language contained in § 1915(d), prior to the 1996 amendment).
22
   See Kay v. Bemis, 500 F.3d 1214, 1217-18 (10th Cir. 2007).
23
   Fisher v. Lynch, 531 F. Supp. 2d 1253, 1260 (D. Kan. Jan. 22, 2008) (citing Bell Atlantic Corp.
v. Twombly, 550 U.S. 544, 570 (2007)) (emphasis added).
24
   Kay, 500 F.3d at 1218 (citing Twombly, 550 U.S. at 555) (internal citations omitted).
                                                  8
        Case 6:20-cv-01179-JWB Document 14 Filed 11/10/20 Page 9 of 14




       Plaintiff proceeds pro se, thus his pleadings must be liberally construed.25 However,

he still bears the burden to allege “sufficient facts on which a recognized legal claim could

be based”26 and the Court cannot “take on the responsibility of serving as [his] attorney in

constructing arguments and searching the record.”27 Fed. R. Civ. P. 8 “demands more than

naked assertions.”28

       The Court must ascertain whether Plaintiff’s claims provide the Defendants with

sufficient notice of his claims such that the Defendants could prepare an appropriate

answer.29 Under Rule 8(a), a complaint must contain three minimal pieces of information:

(1) the pleading should contain a short and plain statement of the claim showing that

Plaintiff is entitled to relief; (2) a short and plain statement of the grounds for the Court’s

jurisdiction; and (3) a statement of the relief requested. If any of these requirements is

absent, even after affording liberal construction to Plaintiff’s Complaint, the court “is

compelled to recommend that the action be dismissed.”30 Mere “allegations of conclusions

or opinions are not sufficient when no facts are alleged by way of the statement of the

claim.”31


25
   Hall v. Bellmon, 935 F. 2d 1106, 1110 (10th Cir. 1991).
26
   Id.
27
   Mays v. Wyandotte County Sheriff's Dep't, 2010 WL 6032763, at *2 (10th Cir. 2011) (citing
Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir.2005)).
28
   Cohen v. Delong, 369 F. App'x 953, 957 (10th Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662
(2009)).
29
   See Snider v. Burton, No. 15-1043-JTM-KGG, 2015 WL 1442096, at *1 (D. Kan. Mar. 30,
2015) (citing Monroe v. Owens, 38 F. App'x 510, 515 (10th Cir. 2002)) (adopting report and
recommendation).
30
   Snider, 2015 WL 867423, at *2 (citing requirements under Rule 8), report and recommendation
adopted, No. 15-1043-JTM, 2015 WL 1442096 (D. Kan. Mar. 30, 2015).
31
   Id. (quoting Bryan v. Stillwater Board of Realtors, 578 F.2d 1319, 1321 (10th Cir.1977)); see
also Swanson v. Bixler, 750 F.2d 810, 813 (10th Cir.1984).
                                                9
       Case 6:20-cv-01179-JWB Document 14 Filed 11/10/20 Page 10 of 14




       B.     Discussion

       Upon review of the Complaint in this matter, this Court finds it, on its face, does not

state a plausible claim or comply with the pleading requirements of Rule 8. Plaintiff

generally claims his civil rights were violated, however, he gives no details about how the

alleged violations occurred or whose action caused the alleged violations. The Court has

thoroughly reviewed Plaintiff’s Complaint, along with his Motion to Proceed In Forma

Pauperis (ECF Nos. 1, 3). Nothing the Court reviewed makes this case appear anything but

an attempt to overturn or otherwise affect the ongoing proceedings in the federal courts in

Oklahoma.

       Plaintiff brings this suit against Kiowa County, Oklahoma Courthouse Officials but

does not identify any one by name. Presumably they are the same officials whom he sued

in the United States District Court for the Western District of Oklahoma, Case No. CIV-

18-139. Additionally, he sues the State of Oklahoma. Those claims will be heard in

Plaintiff’s appeal currently pending before the Tenth Circuit Court of Appeals (No. 20-

6059) (supra, Section I). The same is true for any claims against the State of Oklahoma.

       Additionally, with regard to the six individual defendants who are attorneys who

represented the parties in Case No. CIV-18-139 and currently represent them in Appeal

No. 20-6059 (supra, Section I), there are simply not enough facts to support any plausible

claim against these Defendants. Beyond filing motions to dismiss in Case No. CIV-18-139,

which were granted, there is no allegation of retaliation or discrimination against any of

these individual Defendants. The absence of facts outlining what Defendants did to harm



                                             10
          Case 6:20-cv-01179-JWB Document 14 Filed 11/10/20 Page 11 of 14




him makes it impossible for Defendants to have fair notice of what is being alleged against

them.32

       Rule 8 does not require Plaintiff to state precisely each element of his claim or

describe every fact with specific detail, but it does require him to set forth sufficient factual

allegations on which a recognized legal claim could be based.33 Labels or allegations of

conclusions are insufficient when no facts are alleged.34

       In conclusion, the absence of facts to plausibly support his claim makes it

impossible for Defendants to have fair notice of what is being alleged against them.35 The

Court, as it is required to do, has construed Plaintiff’s pleadings liberally;36 however,

Plaintiff’s Complaint still fails to allege facts supporting a cognizable claim. Therefore, the

Court RECOMMENDS dismissal under 28 U.S.C. 1915(e)(2)(B)(ii) for failure to state a

claim upon which relief may be granted.37




32
   Weaver v. City of Topeka, No. 94-4224-SAC, 1995 WL 783628, at *7 (D. Kan. Dec. 12, 1995),
aff'd, 103 F.3d 145 (10th Cir. 1996) (holding complaint offering no facts to support legal
conclusion fails to give defendants fair notice).
33
   Henderson, 1997 WL 723432, at *2; Hall, 935 F.2d at 1110.
34
   Id.; Singleton, 2016 WL 11397820, at *2.
35
   Weaver, 1995 WL 783628, at *7, aff'd, 103 F.3d 145 (10th Cir. 1996) (holding complaint
offering no facts to support legal conclusion fails to give defendants fair notice).
36
   Abdelsamed v. United States, 13 F. App'x 883, 884 (10th Cir. 2001).
37
   See, e.g., El-Sattam v. Minnenger, No. 95-4180-SAC, 1995 WL 783206 (D. Kan. Nov. 16, 1995)
(dismissing complaint under Rule 8 for failure to allege facts supporting a recognized claim for
relief); Ferris v. Fed. Law, No. 97-4239-SAC, 1997 WL 833299 (D. Kan. Dec. 18, 1997) (same);
see also Weaver, 1995 WL 783628, at *7 (“The court should dismiss pro se claims ‘which are
supported only by vague and conclusory allegations.’”) (quoting Northington v. Jackson, 973 F.2d
1518, 1521 (10th Cir. 1992)).
                                               11
        Case 6:20-cv-01179-JWB Document 14 Filed 11/10/20 Page 12 of 14




IV.     Motions to Appoint Counsel

       A.      Legal Standard

       For parties who proceed in forma pauperis, 28 U.S.C. § 1915(e)(1) provides

discretionary authority to “request an attorney to represent any person unable to afford

counsel.”38 However, there is no constitutional right to counsel in a civil action.39

       The Court, in its broad discretion, evaluates multiple factors when deciding whether

to request an attorney for an indigent party.40 In Castner v. Colorado Springs Cablevision,41

the Tenth Circuit identified four factors which are relevant to the district court’s decision

whether to appoint counsel: (1) a plaintiff’s financial inability to pay for counsel; (2) a

plaintiff’s diligence in attempting to secure counsel; (3) the existence or nonexistence of

meritorious allegations of discrimination; and (4) a plaintiff’s capacity to present the case

without counsel. The Court’s appointment power must be thoughtfully and prudently used

so willing counsel may be located,42 but consideration of the increase in pro se filings and

the limited number of attorneys willing to accept pro bono appointment is very important.43

Regarding the second Castner factor, a plaintiff’s diligence in attempting to secure counsel,




38
   28 U.S.C. § 1915(e)(1); Jackson v. Park Place Condominiums Ass'n, Inc., No. 13-2626-CM-
GLR, 2014 WL 494789, at *1 (D. Kan. Feb. 6, 2014).
39
   See Sandle v. Principi, 201 F. App'x 579, 582 (10th Cir. 2006) (citing Castner v. Colo. Springs
Cablevision, 979 F.2d 1417, 1420 (10th Cir. 1992) (Title VII case); Durre v. Dempsey, 869 F.2d
543, 547 (10th Cir. 1989) (civil case)).
40
   Jackson, 2014 WL 494789, at *1.
41
    Castner, 979 F.2d 1417.
42
   Castner, 979 F.2d at 1421.
43
   Jackson, 2014 WL 494789, at *3.
                                               12
           Case 6:20-cv-01179-JWB Document 14 Filed 11/10/20 Page 13 of 14




the court typically requires that a party meet and confer with at least five attorneys

regarding the case.44

          B.      Discussion

          The Court has recommended the dismissal of plaintiff’s claims and denial of his

request to proceed without payment above. Therefore, the first and third prongs of the

Castner analysis are not satisfied. Additionally, the Court questions plaintiff’s diligence in

searching for counsel—the second Castner factor—because he did not disclose a single

attorney with whom he has consulted. Although he is “not required to exhaust the legal

directory,” he must show “a reasonably diligent effort under the circumstances to obtain

counsel.”45 After consideration of the Castner factors, plaintiff’s motion for appointment

of counsel is DENIED.

V.        Conclusion: Orders and Recommendations

          For the reasons outlined above, the undersigned U.S. Magistrate Judge issues the

following orders and recommendations:

          IT IS ORDERED that Plaintiff Djuan Preston Williams’ Motion for Appointment

of Counsel (ECF No. 4) is DENIED.

          IT IS RECOMMENDED that Plaintiff Djuan Preston Williams’s claims be

dismissed for failure to state a cognizable claim under Fed. R. Civ. P. 12(b)(6) and 28

U.S.C. § 1915(e)(2)(B)(ii).




44
     Id., at *2.
45
      Castner, 979 F.2d at 1422 (internal citations omitted).
                                                    13
          Case 6:20-cv-01179-JWB Document 14 Filed 11/10/20 Page 14 of 14




          IT IS FURTHER RECOMMENDED that Plaintiff’s Motion to Proceed In Forma

Pauperis (ECF No. 3) be DENIED.

          IT IS ORDERED that a copy of this recommendation shall also be mailed to

Plaintiff by certified mail. Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b),

Plaintiff may file a written objection to the proposed findings and recommendations with

the clerk of the district court within fourteen (14) days after being served with a copy of

this report and recommendation. Failure to make a timely objection waives appellate

review of both factual and legal questions.46

          IT IS SO ORDERED.

          Dated at Wichita, Kansas this 10th day of November, 2020.


                                              s/ Gwynne E. Birzer
                                              GWYNNE E. BIRZER
                                              United States Magistrate Judge




46
     Morales-Fernandez v. I.N.S., 418 F.3d 1116, 1119 (10th Cir. 2005).
                                                 14
